Title: Abigail Adams to William Cranch, ca. April 1799
From: 
To: 


          
            my Dear sir
            [ca. April 1799]
          
          If you was not a firm believer in that Holy Religion which comforts in affliction & Solaces us under every adverse occurrence in Life, I Should think it useless to quote to You that Scripture which says I have been young & now am old, yet have I never seen the Riteous Man forsaken or his seed begging Bread.— Your Mother put into my Hand the other day a Letter which I read with pain, and have since contemplated upon with anxiety. it discoverd a mind a Heart distresst from the apprehension of an Event which would have been greatly afflictive to us all. this I did not wonder at, but it went further it discoverd a mind disturbed, anxious and perplexd allmost beyond enduring—and it is this which has given me serious allarm. You left your Native state with agreable prospects before you. you thought & your Friends hoped it was for your best Interest. If it has proved otherways, you have the consolation of having acted from proper motives. the entanglements into which you have been unfortunately drawn by your connection with Morris & Co are what lie heavey upon you. if there is no other way to free yourself from them, notify your Creditors, and give up your Property. that which your own industery has acquired it is very hard to sacrifice, but if you go on without this method will you not still be labouring, roling up the stone of Syssaphus which will constantly recoil untill You are crushd under its weight, and would not this resolution free your mind from the load which oppresses it. I would if possible shake of every connection with them and apply myself wholy to my profession— when the circumstances which have envolved you are publickly know they can be no real injury to your Character or reputation. Come my dear Nephew Cheer up your spirits rouse your resolution. tis a long lane which has no turn. permit not your spirits to be deprest Your Family calls for your exertions—and you must not give way to lowness of spirits, or despondency.
          an other object which wounds your feelings is duncansons brutal attack upon you— You persued the legal methods for redress which the Laws of your Country allow to every injured Man, and you ought to rest satisfied with that. a duel would only render your Life & that of your Friends misirable. if your conscious would permit you to Challange him, and you wounded or killd him; or you received from

him a similar fate, and here I cannot but express my disapprobation of the conduct of mr. Greenleaf who certainly behaved very much like a Man who was weary of Life, for had duncanson killd him, the world would have blamed only mr Greenleaf—
        